DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanism balancing the forces must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitations are: “the seat comprises compression means for compressing the breast” in claim 1, and “the mammography apparatus comprises compression means for compressing the breast” in claim 11. The limitation “the seat comprises compression means for compressing the breast” is interpreted as the paddle 6B and object table 5 attached to the seat disclosed in [0027]-[0028] of the specification and shown in Fig. 1. The limitation “the mammography apparatus comprises compression means for compressing the breast” is interpreted as the paddle 6A attached to the mammography apparatus as disclosed in [0027] of the specification and shown in Fig. 1.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism balancing the forces interacting with the breast of the patient” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the claim recites the limitation "the horizon" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. The claim does not recite 
Regarding claim 2, the limitation “the compression means comprise a fixed horizontal orientation and are movable to and from each other” renders the claim indefinite. The claim fails to define what the compression means is movable to and from. The claim does not distinctly claim the structure of the compression means. In [0027], the specification discloses that the compression means comprises a paddle and table. The Examiner has interpreted the claim as “The seat according to claim 1, wherein the compression means comprises a paddle and a presentation table with a fixed horizontal orientation, the paddle and presentation table are movable to and from each other in a vertical direction for compressing the breast.”
Regarding claim 7, the claim recites the limitation "the then lowest arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite limitations introducing “a then lowest arm”. The Examiner has interpreted the limitation as “a then lowest arm”. 
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Examiner has interpreted the claim as “The seat according to claim 1, wherein the seat is removable from the mammography apparatus and provided on wheels”. 
Regarding claim 11, the claim recites the limitation “wherein the mammography apparatus comprises compression means for compressing the breast during x-ray imaging of the breast with the x-ray source and the x-ray detector”. As currently written, the compression means of the mammography apparatus is used with the compression means of the seat. However, the claim fails to particularly point out how the compression means of the mammography apparatus 
Regarding claim 12, claim limitation “a mechanism balancing the forces interacting with the breast of the patient” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states that the claimed function of balancing forces is performed by a mechanism. The use of the term “mechanism” is not adequate structure for performing the force balancing because it does not describe a particular structure to perform the claimed function. The term “mechanism” can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which force balancing structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (U.S. 2008/0103387).
Regarding claim 1, as best understood:
Gross discloses a seat adapted for use with a mammography apparatus for detecting malignant cells in a breast of a patient, the mammography apparatus comprising an x-ray source 
Regarding claim 2, as best understood:
Gross discloses the seat according to claim 1, wherein the compression means comprises a paddle (Fig. 5A, top part of compression device 128; [0191], compression plate) and a presentation table (Fig. 5A, bottom part of compression device 128) with a fixed horizontal orientation (Fig. 5A, Top and bottom of compression device 128 are horizontal), the paddle (Fig. 5A, top part of compression device 128) and the presentation table (Fig. 5A, bottom part of compression device 128) are movable to and from each other in a vertical direction for compressing the breast ([0097], compression using compression device). 
Regarding claim 3, as best understood:
Gross discloses the seat according to claim 1, wherein the seat is fixable in its position at an angle of about 45º ([0084]-[0090], angular between 10 degrees and 90 degrees) with reference to the horizon to enable a simultaneous compression ([0084]-[0090], angular between 10 degrees and 90 degrees) and imaging of the breast at an angle of about 45º ([0084]-[0090], angular between 10 degrees and 90 degrees during imaging) with reference to a longitudinal body axis of the patient ([0084]-[0090], angular between 10 degrees and 90 degrees during imaging) for 
Regarding claim 4, as best understood:
Gross discloses the seat according to claim 1, wherein a backrest of the seat (Fig. 1-4B, backrest 108) is invariably in a plane that is transversally oriented with reference to the horizon ([0149], backrest tilts).
Regarding claim 5, as best understood:
Gross discloses the seat according to claim 1, wherein the compression means (Fig. 1-4, 128) comprises a horizontal presentation table (Fig. 5A and 6B, bottom part of compression device 128) for supporting the breast  (Fig. 6B, patient supported by bottom part of compression device 128) while the patient is in the seat  ([0077]-[0087], compression while patient is sitting) and while the seat is in either the first position ([0077]-[0087], compression while patient is sitting) or the second position, or between the first position and the second position.
Regarding claim 6, as best understood:
Gross discloses the seat according to claim 1, wherein the seat is provided with supports (Fig. 1-2 and 4, patient supports 108 and 104) for the patient that are at least operational in the second position (Fig. 1-2, Patient 101 supported by back rest 108 and seat surface 104).
Regarding claim 9, as best understood:
Gross discloses the seat according to claim 1, wherein the seat is a unitary part of the mammography apparatus (Fig. 1-2, seat 104, 107, and 108 are part of imaging unit 112).
Regarding claim 10, as best understood:
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. 2008/0103387) in view of Fischer (WO 2008/043673; notations directed to Translated Fischer).
Regarding claim 8, as best understood:
Gross discloses the seat according to claim 1.
However, Gross fails to disclose the seat according to claim 1, wherein the seat is removable from the mammography apparatus and provided on wheels.
Fischer teaches wherein the seat is removable from the mammography apparatus (Translated Fischer; Pg. 9, lines 361-367, seat mounted on rolling elements and moves freely) and provided on wheels (Translated Fischer; Pg. 9, lines 361-367, seat mounted on rolling elements).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the seat of Gross with the wheels taught by Fischer in order to increase patient comfort by improving the movability of the seat (Translated Fischer; Pg. 10, lines 408-412). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, as best understood:
Gross discloses the seat according to claim 9.
However, Gross fails to disclose wherein the mammography apparatus comprises compression means for compressing the breast during x-ray imaging of the breast with the x-ray source and the x-ray detector.
Fischer teaches wherein the mammography apparatus comprises compression means (As noted above, the compression means is interpreted as the paddle attached to the mammography apparatus; Pg. 1, line 15 and Pg. 9, line 335-339) for compressing the breast during x-ray imaging of the breast with the x-ray source and the x-ray detector.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the seat of Gross with the paddle taught by Fischer in order to reduce movement artifacts for improved image quality (Translated Fischer; Pg. 6, lines 222-247). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. 2008/0103387) in view of Yoshizawa (U.S. 2010/0234727).
Regarding claim 7, as best understood:
Gross discloses the seat according to claim 6, wherein, in the second position of the seat, the supports support the patient at least at the ankle (Fig. 4B, 107), hip (Fig. 4b, 104), and head (Fig. 4B, 108)
However, Gross fails to disclose wherein, in the second position of the seat, the supports support the patient at least at the armpit and provide support to a then lowest arm of the patient.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the seat of Gross with the support taught by Yoshizawa in order to increase patient support by improving patient comfort and breathing (Yoshizawa; [0016]-[0020]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. 2008/0103387) in view of Den Heeten (U.S. 2015/0043711).
Regarding claim 12, as best understood:
Gross discloses the seat according to claim 1, the seat (Fig. 1-2, 100).
However, Gross fails to disclose the seat provided with a mechanism balancing a force interacting with the breast of the patient.
Den Heeten teaches the seat provided with a mechanism (As noted above, this is interpreted as any force balancing mechanism; [0031], forces are balanced) balancing a force interacting with the breast of the patient ([0031], compression forces are balanced).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the seat of Gross with the force balancing by Den  Heeten in order to improve patient comfort by reducing pain caused from compression (Den Heeten; [0010]-[0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kuo (U.S. 8,464,378- Patient support for medical imaging. 
Crosby (U.S. 5,820,552)- Patient seat and support for sonography. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DAVID J MAKIYA/Supervisory Patent Examiner, Art Unit 2884